DETAILED ACTION
This is in response to communication filed on 11/23/2021.
Status of Claims
Claims 21 – 40 are pending, of which claims 21, 28, and 35 are in independent form.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gabor U.S. Patent Application 2009/0172314 (hereinafter referred to as Gabor) in view of ‘Micro-Operation Cache: A Power Aware Frontend for Variable Instruction Length ISA’ by Baruch Solomon et al. (hereinafter referred to as Solomon).

Referring to claim 21, Gabor discloses “A processor” (Fig. 1 and [0016] processor 100) “comprising: control logic configured to: retrieve, from an instruction cache” “one or more first micro-operations corresponding to a first instruction, responsive to initiating” “the first instruction; and cause a decode unit to enter a reduced power state, responsive to a determination that the first micro-operations are stored in the instruction cache” (Fig. 1 and [0016] processor 100 with decode unit 125 decodes instruction bytes into a plurality of micro-operations.  [0003] A trace cache is typically a fast and small cache utilized to improve performance (frontend and backend) and reduce power (power down decoders). [0017] Trace cache 127, which may also be referred to as a low-level instruction cache, often refers to any cache to hold instructions after being decoded or as they are retired. In one embodiment, trace caches are utilized to store already decoded micro-operations, or translations of complex instructions, so that the next time an instruction is needed, it does not have to be decoded again. [0032] As an oversimplified example, assume an instruction is to be fetched for a processor. The processor initially checks trace cache 215 to see if a decoded version of the instruction is held. [0046] A cache, such as an instruction cache, may selectively fill code based on whether it is identified as reusable or non-reusable. Consequently, power may be saved by retaining a maximum amount of reusable code, as decoders and other front-end logic may be powered down).
Gabor’s description details an example of a trace cache miss at [0032].  Gabor does not appear to show a fetch unit retrieving micro-operations from an instruction cache.
via a fetch unit, one or more first micro-operations corresponding to a first instruction, responsive to initiating a fetch of the first instruction.”
However, Solomon discloses another processor that caches already decoded micro-operations (Introduction).  Solomon also discloses “retrieve, from an instruction cache via a fetch unit, one or more first micro-operations corresponding to a first instruction, responsive to initiating a fetch of the first instruction” (Abstract “fetching completed pre-decoded basic-blocks eliminates the need to repeatedly decode variable length instructions.”  This is again seen in section 2.5, which describes a ‘Build-Mode’ and a ‘Stream-Mode.’  The Build-Mode fetches and decodes instructions into uops and stores the uops in a buffer.  The Stream-Mode includes “fetching uops from the UC”).
Gabor and Solomon are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor and Solomon before him or her, to modify the teachings of Gabor to include the teachings of Solomon so that the micro-operations are fetched from a cache, responsive to initiating a fetch of the first instruction.
The motivation for doing so would have been to utilize the same fetch unit for both instructions and micro-operations in order to save cost.
Therefore, it would have been obvious to combine Solomon with Gabor to obtain the invention as specified in the instant claim.

As per claim 22, Gabor discloses “responsive to a determination that micro-operations corresponding to the first instruction are not stored in the instruction cache, the decode unit does not enter the reduced power state” ([0032] if a miss occurs here, the instruction is fetched from a location, such as a location within page 233, and provided to instruction cache 205. Decode logic 210 decodes the instruction into a plurality of micro-operations).

Referring to claim 28, claim 21 recites the corresponding limitations as that of claim 28.  Therefore, the rejection of claim 21 applies to claim 28. 

Note, claim 29 recites the corresponding limitations of claim 22.  Therefore, the rejection of claim 22 applies to claim 29.

Claims 23, 24, 27, 30, 31, 34 – 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gabor in view of Solomon, further in view of Abdallah, U.S. Patent Application 20150186144 (hereinafter referred to as Abdallah) (from Applicant’s IDS).

As per claim 23, Gabor discloses “responsive to a determination that micro-operations corresponding to the first instruction are not stored in the instruction cache, the decode unit is configured to decode the first instruction responsive to receipt of the first instruction from” a cache (Fig. 2 instruction cache 205 and [0032] if a miss occurs here, the instruction is fetched from a location, such as a location within page 233, and provided to instruction cache 205. Decode logic 210 decodes the instruction into a plurality of micro-operations).
	Neither Gabor nor Solomon appear to explicitly disclose the micro-operations and first instructions being stored in the same instruction cache.  As such, Gabor/Solomon does not appear to explicitly disclose “to decode the first instruction responsive to receipt of the first instruction from the instruction cache.”
However, Abdallah discloses a single instruction cache with both micro-operations and instructions (Fig. 1 and [0046] microinstructions can be evicted or fetched with the eviction path 130 for micro-instruction sequences that allows for transfers of micro-instruction sequences to and from the memory hierarchy of the processor (e.g., L1 cache, L2 cache, a special cacheable memory range, or the like)).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Abdallah with Gabor and Solomon so that a single instruction cache holds both micro-operations and instructions.  Also, it follows that it would have been obvious to “decode the first instruction responsive to receipt of the first instruction from the instruction cache.”
Gabor, Solomon, and Abdallah are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor, Solomon, and Abdallah before him or her, to modify the teachings of Gabor and Solomon to include the teachings of Abdallah so that the first instruction would be decoded after receipt from the instruction cache.

Therefore, it would have been obvious to combine Abdallah with Gabor and Solomon to obtain the invention as specified in the instant claim.

	As per claim 24, Gabor discloses “the control logic is configured to determine micro-operations corresponding to a decoded instruction are stored in the instruction cache” ([0032] As an oversimplified example, assume an instruction is to be fetched for a processor. The processor initially checks trace cache 215 to see if a decoded version of the instruction is held).
	As above, neither Gabor nor Solomon appear to explicitly disclose the micro-operations and first instructions being stored in the same instruction cache.  As such, Gabor does not appear to explicitly disclose “instructions requiring decode by the decode unit are stored in the instruction cache.”
However, Abdallah discloses a single instruction cache with both micro-operations and instructions (Fig. 1 and [0046] microinstructions can be evicted or fetched with the eviction path 130 for micro-instruction sequences that allows for transfers of micro-instruction sequences to and from the memory hierarchy of the processor (e.g., L1 cache, L2 cache, a special cacheable memory range, or the like)).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Abdallah with Gabor and Solomon so that a single instruction cache holds both micro-operations and instructions.  Also, it follows that it “instructions requiring decode by the decode unit are stored in the instruction cache.”
Gabor, Solomon, and Abdallah are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor, Solomon, and Abdallah before him or her, to modify the teachings of Gabor and Solomon to include the teachings of Abdallah so that the first instruction requiring decoding would be determined to be stored in the instruction cache.
The motivation for doing so would have been to reduce the number of cache memories required.
Therefore, it would have been obvious to combine Abdallah with Gabor and Solomon to obtain the invention as specified in the instant claim.

	As per claim 27, Gabor discloses “the micro-operations corresponding to the first instruction stored in the instruction cache” ([0017] Trace cache 127, which may also be referred to as a low-level instruction cache, often refers to any cache to hold instructions after being decoded or as they are retired. In one embodiment, trace caches are utilized to store already decoded micro-operations, or translations of complex instructions, so that the next time an instruction is needed, it does not have to be decoded again).
 	Neither Gabor nor Solomon appear to explicitly disclose “the micro-operations corresponding to the first instruction stored in the instruction cache are stored in the instruction cache responsive to being micro operations evicted from a micro-operation cache.”
However, Abdallah discloses the micro-operations “are stored in the instruction cache responsive to being micro operations evicted from a micro-operation cache” (Fig. 1 and [0046] microinstructions can be evicted or fetched with the eviction path 130 for micro-instruction sequences that allows for transfers of micro-instruction sequences to and from the memory hierarchy of the processor (e.g., L1 cache, L2 cache, a special cacheable memory range, or the like)).
Gabor, Solomon, and Abdallah are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor, Solomon, and Abdallah before him or her, to modify the teachings of Gabor and Solomon to include the teachings of Abdallah so that the micro-operation cache of Gabor/Solomon can evict micro-operations to the instruction cache for later fetching.
The motivation for doing so would have been to provide a more efficient means for providing micro-operations for execution with a victim cache approach.
Therefore, it would have been obvious to combine Abdallah with Gabor and Solomon to obtain the invention as specified in the instant claim.

Note, claim 30 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 30.

Note, claim 31 recites the corresponding limitations of claim 24.  Therefore, the rejection of claim 24 applies to claim 31.

Note, claim 34 recites the corresponding limitations of claim 27.  Therefore, the rejection of claim 27 applies to claim 34.

Referring to claim 35, claim 21 recites the corresponding limitations as that of claim 35.  Therefore, the rejection of claim 21 applies to claim 35. 
	Further, Gabor discloses “A system comprising: a micro-operation cache configured to store micro-operations corresponding to decoded instructions” ([0017] Trace cache 127, which may also be referred to as a low-level instruction cache, often refers to any cache to hold instructions after being decoded or as they are retired. In one embodiment, trace caches are utilized to store already decoded micro-operations, or translations of complex instructions, so that the next time an instruction is needed, it does not have to be decoded again); “an instruction cache” (Fig. 2 instruction cache 205); “a decode unit configured to decode instructions” (Fig. 2 decode unit 210); “and control logic configured to” “cause a decode unit to enter a reduced power state, responsive to a determination that the first micro-operations are stored in the” micro-operation cache ([0003] A trace cache is typically a fast and small cache utilized to improve performance (frontend and backend) and reduce power (power down decoders). [0017] In one embodiment, trace caches are utilized to store already decoded micro-operations, or translations of complex instructions, so that the next time an instruction is needed, it does not have to be decoded again. [0046] Consequently, power may be saved by retaining a maximum amount of reusable code, as decoders and other front-end logic may be powered down).
As above, neither Gabor nor Solomon appear to explicitly disclose a single instruction cache that holds both micro-operations and instructions.  Thus, it follows that neither Gabor nor Solomon appear to explicitly disclose “micro-operations are stored in the instruction cache” (when a micro-operation cache is earlier claimed as storing micro-operations).
However, Abdallah discloses a single instruction cache with both micro-operations and instructions (Fig. 1 and [0046] microinstructions can be evicted or fetched with the eviction path 130 for micro-instruction sequences that allows for transfers of micro-instruction sequences to and from the memory hierarchy of the processor (e.g., L1 cache, L2 cache, a special cacheable memory range, or the like)).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Abdallah with Gabor and Solomon so that a single instruction cache holds both micro-operations and instructions.  Also, it follows that it would have been obvious to “cause a decode unit to enter a reduced power state, responsive to a determination that the first micro-operations are stored in the instruction cache.”
Gabor, Solomon, and Abdallah are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor, Solomon, and Abdallah before him or her, to modify the teachings of Gabor and Solomon to include 
The motivation for doing so would have been to reduce the number of cache memories required.
Therefore, it would have been obvious to combine Abdallah with Gabor and Solomon to obtain the invention as specified in the instant claim.

Note, claim 36 recites the corresponding limitations of claim 22.  Therefore, the rejection of claim 22 applies to claim 36.

Note, claim 37 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 37.

Note, claim 38 recites the corresponding limitations of claim 24.  Therefore, the rejection of claim 24 applies to claim 38.

Note, claim 40 recites the corresponding limitations of claim 27.  Therefore, the rejection of claim 27 applies to claim 40.

Claims 25, 26, 32, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gabor in view of Solomon, further in view of Rappoport et al., U.S. Patent 8,433,850 (hereinafter referred to as Rappoport).

As per claim 25, Gabor discloses “the control logic is configured to determine the micro-operations corresponding to the first instruction are stored in the instruction cache” ([0032] As an oversimplified example, assume an instruction is to be fetched for a processor. The processor initially checks trace cache 215 to see if a decoded version of the instruction is held).
Neither Gabor nor Solomon appear to explicitly disclose “the control logic is configured to determine the micro-operations corresponding to the first instruction are stored in the instruction cache, responsive to an access to a pre-decode cache.”
However, Rappoport discloses “the control logic is configured to determine the micro-operations corresponding to the first instruction are stored in the instruction cache, responsive to an access to a pre-decode cache” (Fig. 2 221 Tag match in micro-op cache 202 before decoding 246 and micro-op queue 216).
Gabor, Solomon, and Rappoport are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor, Solomon, and Rappoport before him or her, to modify the teachings of Gabor and Solomon to include the teachings of Rappoport so that a pre-decode cache would be used to determine whether micro-operations are stored in the instruction cache.
The motivation for doing so would have been to provide an early means for determining whether micro-operations exist in an instruction cache.  This would provide greater efficiency by allowing further processing of an instruction when corresponding micro-operations are already cached.
Solomon to obtain the invention as specified in the instant claim.

As per claim 26, Rappoport discloses “the control logic is configured to determine that metadata in the pre-decode cache indicates micro-operations corresponding to the first instruction are stored in the instruction cache” (Fig. 2 221 Tag match in micro-op cache 202 before decoding 246 and micro-op queue 216).
Gabor, Solomon, and Rappoport are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor, Solomon, and Rappoport before him or her, to modify the teachings of Gabor and Solomon to include the teachings of Rappoport so that a pre-decode cache would be used to determine whether micro-operations are stored in the instruction cache.
The motivation for doing so would have been to provide an early means for determining whether micro-operations exist in an instruction cache.  This would provide greater efficiency by allowing further processing of an instruction when corresponding micro-operations are already cached.
Therefore, it would have been obvious to combine Rappoport with Gabor and Solomon to obtain the invention as specified in the instant claim.

Note, claim 32 recites the corresponding limitations of claim 25.  Therefore, the rejection of claim 25 applies to claim 32.

Note, claim 33 recites the corresponding limitations of claim 26.  Therefore, the rejection of claim 26 applies to claim 33.

Note, claim 39 recites the corresponding limitations of claim 25.  Therefore, the rejection of claim 25 applies to claim 39.

Response to Arguments
Applicant’s arguments with respect to claims 21 – 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20140136822 discloses powering down both the fetch stage and decode stage while providing uops form a uop buffer.
U.S. Patent Application 20170277536 discloses responsive to receiving an instruction address, determining if micro-ops in a post-decode queue correspond to the address.  A pointer for the micro-ops is provided to the fetch stage if corresponding micro-ops exist in the post-decode queue.
U.S. Patent 11016763 is a granted patent of a copending application of Applicant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184